Citation Nr: 0401375	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957.  He also had 1 year and 19 days of prior 
service with the Army National Guard of New York. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Houston, Texas.  The RO held that new and material evidence 
had not been submitted to reopen claims of service connection 
for bilateral hearing loss and tinnitus.

In June 2003, the appellant provided oral testimony at a 
videoconference hearing held at the VA RO in Houston, Texas, 
and conducted by the undersigned Veterans Law Judge sitting 
in Washington, DC.  A transcript of the hearing has been 
associated with the claims file.

With regard to the issue of new and material evidence to 
reopen a claim of service connection for tinnitus, the Board 
notes the issue of service connection for tinnitus had never 
been previously adjudicated.  Although the veteran has 
reported ringing in his ears in connection with his claim of 
service connection for bilateral hearing loss, tinnitus and 
hearing loss are separate disabilities.  See 38 C.F.R. 
§§ 4.85, 4.87 (2003).  In light of the above, the issues are 
as stated on the title page.

Additionally, while the RO held in August 1999 that new and 
material evidence had not been submitted to reopen the claim 
of service connection for bilateral hearing loss and notified 
the veteran of that determination, the RO did not provide the 
veteran appellate rights.  See 38 C.F.R. § 19.25 (2003).  

Therefore, that determination did not become final and the 
veteran's April 1999 claim to reopen remains pending.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

While the RO did send the veteran development letters in May 
and August 2002, the RO did not provide the veteran with a 
development letter consistent with the notice requirements of 
the VCAA on the issues on appeal, as clarified by Quartuccio, 
supra.  

Inasmuch as the case must be remanded to the VBA AMC for the 
above-mentioned reason, the VBA AMC will be asked to 
accomplish additional necessary development - obtaining 
records and affording the veteran an examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, of tinnitus 
for the period from 1957 to the present, 
to include any medical professionals to 
whom he reported that he had ringing in 
the ears.  

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the appellant's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.  

In particular, the VBA AMC should ask the 
medical facilities mentioned below to 
search for any records that may be in 
storage at those facilities or that were 
sent to Federal Records Centers by those 
facilities.

In any event, the VBA AMC should obtain 
all records for the period from 1957 to 
the present from the VA medical centers 
in Syracuse, New York; Buffalo, New York; 
Philadelphia, Pennsylvania; Baltimore, 
Maryland; and New Orleans, Louisiana.

Also, the VBA AMC should obtain all 
records from the VA medical center in 
Albany, New York, for the period from 
1957 to July 1988.

Moreover, the VBA AMC should obtain all 
records from the VA medical center in 
Houston, Texas, for the periods from 1957 
to 2000 and from May 2002 to the present. 

5.  The VBA AMC should ask the veteran to 
provide any service medical records from 
his period of service in the Army 
National Guard of New York prior to his 
active duty with the United States Army; 
and any documentation showing his periods 
of active duty for training and inactive 
duty training with the Army National 
Guard of New York prior to his active 
duty with the United States Army.  The 
VBA AMC should also ask the veteran 
whether he had any periods of active duty 
for training or inactive duty training 
with the National Guard after his 
discharge from the United States Army in 
September 1957.

6.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
to verify the nature of the veteran's 
discharge from the Army National Guard of 
New York prior to his active duty with 
the United States Army, and, if 
applicable, any other active service with 
the National Guard; and to verify all 
periods of active duty for training and 
inactive duty training with the Army 
National Guard of New York during the 
above-mentioned period of service and, if 
applicable, any other active service with 
the National Guard after discharge from 
active duty in September 1957.  

The VBA AMC should also ask the NPRC to 
provide any service medical records from 
his service with the Army National Guard 
of New York during the above-mentioned 
period of service and, if applicable, 
from his other service with the National 
Guard.

If the NPRC cannot provide any of the 
above-requested information and records, 
the VBA AMC should contact the Adjutant 
General of the State of New York and any 
other applicable state and verify the 
nature of the veteran's discharge from 
the Army National Guard of New York prior 
to his active duty with the United States 
Army, and, if applicable, any other 
active service with the National Guard; 
verify all periods of active duty for 
training and inactive duty training with 
the Army National Guard of New York 
during the above-mentioned period of 
service, and, if applicable, any other 
active service with the National Guard 
after discharge from active duty in 
September 1957; and/or obtain any service 
medical records from his service with the 
Army National Guard of New York during 
the above-mentioned period of service 
and, if applicable, from his other 
service with the National Guard.

7.  The VBA AMC should contact the Social 
Security Administration and obtain all 
medical records and decisions regarding 
claims for Social Security disability 
benefits filed by the veteran.




8.  The VBA AMC should arrange for an 
audiological-ear disease examination, by 
an audiologist, if available, or other 
appropriate medical specialist including 
on fee basis if necessary, to determine 
the nature, extent of severity, and 
etiology of any tinnitus in each ear.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies should be conducted.

It is required that the audiology 
examiner provide explicit responses to 
the following:

(a) In each ear, does the veteran have 
tinnitus?

(b) In each ear, is it at least as likely 
as not that any tinnitus (1) was/were 
incurred during a period of active duty; 
(2) was/were incurred in a period of 
active duty for training; (3) was/were 
related to an injury, including noise 
exposure, during a period of inactive 
duty training; (4) if preexisting a 
period of active duty or active duty for 
training, was/were aggravated thereby; 
and (5) if preexisting a period of 
inactive duty training, was/were 
aggravated by an injury, including noise 
exposure, during a period of inactive 
duty training?

The examiner should document any 
inability to answer any of the above 
requests.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, the VBA 
AMC must review the claims file to ensure 
that any other notification and 
development action required by the VCAA 
is completed.  In particular, the VBA AMC 
must review the claims file and ensure 
that all VCAA notice and development 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.

10.  Thereafter, the VBA AMC should 
readjudicate the issues on appeal - 
whether new and material evidence has 
been submitted to reopen a claim of 
service connection for bilateral hearing 
loss, and entitlement to tinnitus - under 
a broad interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2003), to include consideration of 
38 C.F.R. § 3.303 (2003) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991), 
as applicable.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim(s) for service 
connection.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


